WiNslow, J.
A mere casual reading of tbe complaint is entirely sufficient to show that it states all the facts requisite to a complaint in the statutory action to quiet title under sec. 3186, Stats. 1898. The objection is made that the complaint is defective in that it appears that certain intermediate grantors in the plaintiff’s chain of title were corporations, and that it is not alleged that such grantors were duly incorporated, which allegation is said to be essential, under sec. 3205. Eeference to the section in question shows that it refers only to a corporation which is a party to the action, and hence does not include mere intermediate grantors who are mentioned in tracing a title but are not parties to the action.
No other objection raised is worthy of mention. The court was entirely right in overruling the demurrer and in requiring the defendant to answer within the limited time and go to trial at an early date.
By the Gourt.— Order affirmed.